In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the personal needs and property management of Margaret K., an alleged incapacitated person, Margaret K. appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Sgroi, J), dated March 8, 2004, which, after a hearing, inter alia, granted the petition and appointed a guardian for her personal needs and property management.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that the appellant, Margaret K., is likely to suffer harm because she is unable to provide for her personal needs and property management, or to adequately understand and appreciate the nature and consequences of such inability. Accordingly, the Supreme Court properly appointed a guardian for the appellant’s personal needs and property management (see Mental Hygiene Law § 81.02; Matter of Marguerite W., 226 AD2d 786 [1996]; Matter of Harriet R., 224 AD2d 625 [1996]; Matter of Donald F.L., 210 AD2d 227 [1994]). Krausman, J.P., Mastro, Rivera and Skelos, JJ., concur.